Exhibit 10.22

GLOBAL BRASS AND COPPER HOLDINGS, INC.

2013 OMNIBUS EQUITY INCENTIVE PLAN

RESTRICTED STOCK

AWARD AGREEMENT

THIS RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”), effective as of
[            ], 2013 (the “Date of Grant”), is made by and between Global Brass
and Copper Holdings, Inc., a Delaware corporation (the “Company”), and
[                    ] (the “Participant”). Any capitalized terms not otherwise
defined in this Agreement shall have the definitions set forth in the Plan.

WHEREAS, the Company has adopted the Global Brass and Copper Holdings, Inc. 2013
Omnibus Equity Incentive Plan (the “Plan”), pursuant to which Restricted Stock
may be granted; and

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has determined that it is in the best interests of the Company
and its stockholders to grant the Restricted Stock provided for herein to the
Participant subject to the terms set forth herein.

NOW, THEREFORE, for and in consideration of the promises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:

1. Grant of Restricted Stock.

(a) Grant. The Company hereby grants to the Participant [            ] shares of
Restricted Stock (the “Restricted Shares”), on the terms and conditions set
forth in this Agreement and as otherwise provided in the Plan.

(b) Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any interpretations, amendments, rules and regulations promulgated
by the Committee from time to time pursuant to the Plan. In the event of a
conflict between the Plan and this Agreement, the terms and conditions of the
Plan shall govern. The Committee shall have final authority to interpret and
construe the Plan and this Agreement and to make any and all determinations
under them, and its decision shall be binding and conclusive upon the
Participant and his or her legal representative in respect of any questions
arising under the Plan or this Agreement.

(c) Acceptance of Agreement. The Participant agrees to be bound by the terms of
this Agreement and the Plan. By accepting this Agreement, the Participant
consents to the electronic delivery of prospectuses, annual reports and other
information required to be delivered by Securities and Exchange Commission rules
(which consent may be revoked in writing by the Participant at any time upon
three (3) business days’ notice to the Company, in which case subsequent
prospectuses, annual reports and other information will be delivered in hard
copy to the Participant).

2. Vesting. The Restricted Shares shall be one hundred percent (100%) unvested
as of the Date of Grant. Except as may otherwise be provided herein and in the
Plan (or as otherwise provided in an employment, consulting or other written
agreement between the Participant and the Company or any of its Affiliates) and
subject to the Participant’s continued employment or service with the Company or
an Affiliate, one-third (1/3) of the Restricted Shares shall vest on each of the
first three (3) anniversaries of the Date of Grant (each such date, a “Vesting
Date”). Any fractional Restricted Shares resulting from the application of the
vesting schedule shall be aggregated and the Restricted Shares resulting from
such aggregation shall vest on the final Vesting Date. Upon vesting, the
Restricted Shares shall no longer be subject to the transfer restrictions
pursuant to Section 8(a) hereof or cancellation pursuant to Section 3 hereof.

 



--------------------------------------------------------------------------------

3. Issuance. The Restricted Shares shall be issued by the Company and shall be
registered in the Participant’s name on the stock transfer books of the Company
promptly after the date hereof in book-entry form, subject to the Company’s
directions at all times prior to the date the Restricted Shares vest. As a
condition to the receipt of the Restricted Shares, the Participant shall at the
request of the Company deliver to the Company one or more stock powers, duly
endorsed in blank, relating to the Restricted Shares. The Committee may cause a
legend or legends to be put on any stock certificate relating to the Restricted
Shares to make appropriate reference to such restrictions as the Committee may
deem advisable under the Plan or as may be required by the rules, regulations,
and other requirements of the Securities and Exchange Commission, any exchange
that lists the Restricted Shares, and any applicable federal or state laws.

4. Termination of Employment or Service; Change of Control.

Except as otherwise provided herein (or as otherwise provided in an employment,
consulting or other written agreement between the Participant and the Company or
any of its Affiliates), if the Participant’s employment or service with the
Company or any Affiliate, as applicable, terminates for any reason, then all
unvested Restricted Shares shall be cancelled immediately and the Participant
shall immediately forfeit any rights to such Restricted Shares. If the
Participant’s employment or service is terminated (w) by the Company without
Cause or by the Participant for Good Reason (as defined in the Participant’s
employment, severance protection agreement or similar agreement, provided that
if no such agreement exists or no definition of Good Reason is provided therein,
then Good Reason shall not exist), in each case after a Change of Control,
(x) by the Company as a result of the Participant’s Disability, (y) as a result
of the Participant’s death or (z) by the Participant’s retirement on or after
the date he has both attained age sixty (60) years and completed at least five
(5) years of employment with or services to the Company or its Affiliates, then
any unvested Restricted Shares shall vest on or within 30 days of the date of
such termination.

5. Rights as a Stockholder; Dividends. At all times, the Participant shall have,
with respect to the Restricted Shares, all the rights of a stockholder of the
Company, including, if applicable, the right to vote the Restricted Shares and
to receive any dividends upon vesting of such Restricted Stock, subject to the
restrictions set forth in the Plan and this Agreement. The Committee may apply
any restrictions to dividend payments during the Restricted Period that it deems
appropriate.

6. Compliance with Legal Requirements.

(a) Generally. The granting of the Restricted Shares, and any other obligations
of the Company under this Agreement, shall be subject to all applicable federal,
provincial, state, local and foreign laws, rules and regulations and to such
approvals by any regulatory or governmental agency as may be required. The
Committee shall have the right to impose such restrictions on any Restricted
Shares as it deems necessary or advisable under applicable federal securities
laws, the rules and regulations of any stock exchange or market upon which such
Restricted Shares are then listed or traded, and/or any blue sky or state
securities laws applicable to such Restricted Shares. It is expressly understood
that the Committee is authorized to administer, construe, and make all
determinations necessary or appropriate to the administration of the Plan and
this Agreement, all of which shall be binding upon the Participant. The
Participant agrees to take all steps the Committee or the Company determines are
necessary to comply with all applicable provisions of federal and state
securities law in exercising his or her rights under this Agreement.

 

2



--------------------------------------------------------------------------------

(b) Tax Withholding. Vesting of the Restricted Shares shall be subject to the
Participant satisfying any applicable federal, state, local and foreign tax
withholding obligations. The Company shall have the power and the right to
deduct or withhold from all amounts payable to the Participant in connection
with the Restricted Shares or otherwise, or require the Participant to remit to
the Company, an amount sufficient to satisfy any applicable taxes required by
law. Further, the Company may permit or require the Participant to satisfy, in
whole or in part, the tax obligations by withholding shares of Common Stock upon
vesting of the Restricted Shares.

7. Clawback. Notwithstanding anything to the contrary contained herein, the
Committee may, in its sole discretion, cancel this Restricted Stock award if the
Participant, without the consent of the Company, while employed by or providing
services to the Company or any Affiliate or after termination of such employment
or service, violates a non-competition, non-solicitation, non-disparagement or
non-disclosure covenant or agreement, or otherwise has engaged in or engages in
activity that is in conflict with or adverse to the interest of the Company or
any Affiliate, including fraud or conduct contributing to any financial
restatements or irregularities, as determined by the Committee in its sole
discretion. Further, if the Participant otherwise has engaged in or engages in
any activity referred to in the preceding sentence, the Participant shall
forfeit any compensation, gain or other value realized thereafter on the vesting
or settlement of this Restricted Stock award, the sale or other transfer of this
Restricted Stock award, or the sale of shares of Common Stock acquired in
respect of this Restricted Stock award, and must promptly repay such amounts to
the Company. In addition, if the Participant receives any amount in excess of
what the Participant should have received under the terms of this Restricted
Stock award for any reason (including without limitation by reason of a
financial restatement, mistake in calculations or other administrative error),
all as determined by the Committee in its sole discretion, then the Participant
shall be required to promptly repay any such excess amount to the Company. To
the extent required by applicable law (including without limitation Section 304
of the Sarbanes-Oxley Act and Section 954 of the Dodd-Frank Wall Street Reform
and Consumer Protection Act) and/or the rules and regulations of NYSE or other
securities exchange or inter-dealer quotation system on which the Common Stock
is listed or quoted, or if so required pursuant to a written policy adopted by
the Company, this Restricted Stock award shall be subject (including on a
retroactive basis) to clawback, forfeiture or similar requirements (and such
requirements shall be deemed incorporated by reference into this Agreement).

8. Miscellaneous.

(a) Transferability. The Restricted Shares may not be assigned, alienated,
pledged, attached, sold, loaned, gifted or otherwise transferred or encumbered
by the Participant other than by will or by the laws of descent and
distribution, pursuant to a qualified domestic relations order or as otherwise
permitted under Section 15(b) of the Plan. In addition, the Participant agrees
to comply with any written holding requirement policy adopted by the Company for
employees.

(b) Waiver. Any right of the Company contained in this Agreement may be waived
in writing by the Committee. No waiver of any right hereunder by any party shall
operate as a waiver of any other right, or as a waiver of the same right with
respect to any subsequent occasion for its exercise, or as a waiver of any right
to damages. No waiver by any party of any breach of this Agreement shall be held
to constitute a waiver of any other breach or a waiver of the continuation of
the same breach.

(c) Section 409A. The Restricted Shares are intended to not be subject to
Section 409A of the Code. Notwithstanding the foregoing or any provision of the
Plan or this Agreement, if any provision of the Plan or this Agreement
contravenes Section 409A of the Code or could cause the Participant to incur any
tax, interest or penalties under Section 409A of the Code, the Committee may, in
its sole discretion and without the Participant’s consent, modify such provision
to (i) comply with, or avoid being subject to, Section 409A of the Code, or to
avoid the incurrence of taxes, interest and penalties under

 

3



--------------------------------------------------------------------------------

Section 409A of the Code, and/or (ii) maintain, to the maximum extent
practicable, the original intent and economic benefit to the Participant of the
applicable provision without materially increasing the cost to the Company or
contravening the provisions of Section 409A of the Code. This Section 8(c) does
not create an obligation on the part of the Company to modify the Plan or this
Agreement and does not guarantee that the Restricted Shares will not be subject
to interest and penalties under Section 409A.

(d) Notices. Any written notices provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax, pdf/email or overnight courier, or by postage paid
first class mail. Notices sent by mail shall be deemed received three business
days after mailing but in no event later than the date of actual receipt.
Notices shall be directed, if to the Participant, at the Participant’s address
indicated by the Company’s records, or if to the Company, to the attention of
the Corporate Secretary at the Company’s principal executive office.

(e) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

(f) No Rights to Employment or Service. Nothing contained in this Agreement
shall be construed as giving the Participant any right to be retained, in any
position, as an employee, consultant or director of the Company or its
Affiliates or shall interfere with or restrict in any way the right of the
Company or its Affiliates, which are hereby expressly reserved, to remove,
terminate or discharge the Participant at any time for any reason whatsoever.

(g) Fractional Shares. In lieu of issuing a fraction of a share of Common Stock
resulting from an adjustment of the Restricted Shares pursuant to Section 12 of
the Plan or otherwise, the Company shall be entitled to pay to the Participant
an amount equal to the Fair Market Value of such fractional share.

(h) Bound by Plan. By signing this Agreement, the Participant acknowledges that
he has received a copy of the Plan and has had an opportunity to review the Plan
and agrees to be bound by all the terms and provisions of the Plan.

(i) Beneficiary. The Participant may file with the Committee a written
designation of a beneficiary on such form as may be prescribed by the Committee
and may, from time to time, amend or revoke such designation. Any notice should
be made to the attention of the General Counsel of the Company at the Company’s
principal executive office. If no designated beneficiary survives the
Participant, the Participant’s estate shall be deemed to be the Participant’s
beneficiary.

(j) Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company and its successors and assigns, and of the
Participant and the beneficiaries, executors, administrators, heirs and
successors of the Participant.

(k) Securities Laws. The Participant agrees that the obligation of the Company
to issue Restricted Shares shall also be subject, as conditions precedent, to
compliance with applicable provisions of the Securities Act of 1933, as amended,
the Securities Exchange Act of 1934, as amended, state securities or corporation
laws, rules and regulations under any of the foregoing and applicable
requirements of any securities exchange upon which the Company’s securities
shall be listed.

(l) Entire Agreement. This Agreement and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and supersede all prior communications, representations and
negotiations in respect thereto. No change, modification or waiver of any
provision of this Agreement shall be valid unless in writing and signed by the
parties hereto, except for any changes permitted without consent under
Section 12 of the Plan.

 

4



--------------------------------------------------------------------------------

(m) Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware without regard to principles
of conflicts of law thereof, or principles of conflicts of laws of any other
jurisdiction which could cause the application of the laws of any jurisdiction
other than the State of Delaware.

(n) Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.

(o) Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

 

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as set forth
below.

 

GLOBAL BRASS AND COPPER HOLDINGS, INC. By:     Name:   Title:     [insert name
of Participant]

 

 

[Signature Page to [            ] Restricted Stock Award Agreement]